Lacombe, Circuit. Judge.
“Crude cocoa” is on the free-list. “Cocoa manufactured,” which is apparently a very comprehensive term, is contained in paragraph 319. Cocoa, according to the testimony, is manufactured into a substance known as “prepared cocoa;” also into a substance known as “chocolate;” and of chocolate we have information here of two varieties, — chocolate confectionery and sweetened chocolate. As manufactured cocoa, all these articles — prepared cocoa, chocolate and its varieties — would be included in the phrase “cocoa manufactured.” “Cocoa prepared” is expressly provided for in paragraph 319. “Chocolate confectionery” is expressly provided tor in paragraph 238. “Chocolate” itself, excepting the confectionery and the sweetened chocolate, is specially provided for in paragraph 318. I find no provision in the tariff act for “sweetened chocolate,” except in a parenthetical phrase, where it is excepted in the enumeration of chocolate;-and therefore I think it should be classified under “manufactured cocoa,” as covered by paragraph 319. The decision of the board of general appraisers is therefore reversed, and the merchandise in this case should be classified by the collector as cocoa manufactured, (paragraph 319,) and duty imposed accordingly.